*150OPINION

Per Curiam:

Indicted for involuntary manslaughter by the Clark County Grand Jury, appellant sought pretrial habeas relief in the district court. In this appeal from the order denying that relief the central contention is that under NRS 178.562(1) he is not subject to prosecution by indictment because the same charge had previously been dismissed in the justice court.
The controlling issue in this case was discussed at length and resolved by our recent decision in McNair v. Sheriff, 89 Nev. 434, 514 P.2d 1175 (1973); therefore, for the same reasons stated in that opinion, we reverse the order of the district court.1 Appellant shall be discharged from custody forthwith.

This appeal originated and appellant’s brief was filed prior to our decision in McNair.